NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                 DENISE K. JOHNS,
                 Claimant-Appellant,

                           v.

   Eric K. Shinseki, SECRETARY OF VETERANS
                      AFFAIRS,
                 Respondent-Appellee.
               ______________________

                      2012-7163
                ______________________

   Appeal from the United States Court of Appeals for
Veterans Claims in No. 10-4180, Judge Robert N. Davis.
                ______________________

                 Decided: June 7, 2013
                ______________________

   DENISE K. JOHNS, of St. Louis, Missouri, pro se.
    KENNETH D. WOODROW, Trial Attorney, Commercial
Litigation Branch, Civil Division, United States Depart-
ment of Justice, of Washington, DC, for respondent-
appellee. With him on the brief were STUART F. DELERY,
Acting Assistant Attorney General, JEANNE DAVIDSON,
Director, and SCOTT D. AUSTIN, Assistant Director. Of
counsel on the brief were David J. Barrans, Deputy Assis-
tant General Counsel, and MARTIE ADELMAN, Attorney,
2                          DENISE JOHNS   v. SHINSEKI



United States Department of Veterans Affairs, of Wash-
ington, DC.
                   ______________________

    Before NEWMAN, PLAGER, and TARANTO, Circuit Judges.
    PER CURIAM.
     Denise K. Johns appeals from a decision of the United
States Court of Appeals for Veterans Claims (Veterans
Court). That decision affirms-in-part, sets-aside-in-part,
and remands a decision of the Board of Veterans’ Appeals
(the Board). Johns v. Shinseki, No. 10-4180 (Vet. App.
May 31, 2012) (“Vet. Ct. Op.”). For the reasons that
follow, we dismiss the appeal for lack of jurisdiction.
                      BACKGROUND
    Ms. Johns served on active duty in the United States
Navy from 1980 until 1992. During her service, Ms.
Johns experienced heart irregularities. In July 1992, Ms.
Johns applied to the Department of Veterans Affairs (VA)
for disability compensation for multiple conditions, in-
cluding mitral valve prolapse. The regional office (RO)
denied her claim as it was not shown by the evidence of
record.
    The RO reopened Ms. Johns’ mitral valve prolapse
claim but denied it on the merits. Ms. Johns appealed the
RO’s decision to the Board, who, in a November 2010
decision, granted her service connection for mitral valve
insufficiency and remanded to the RO to further address
ratings for her amputated toe, allergic rhinitis, and vari-
ces of the left thigh.
    Ms. Johns then appealed to the Veterans Court. Be-
fore the Veterans Court, Ms. Johns addressed her disabil-
ity rating for her mitral valve issue. The Veterans Court
concluded that it did not have jurisdiction to address this
issue because there was no Board decision concerning the
 DENISE JOHNS   v. SHINSEKI                               3



disability rating. Vet. Ct. Op. at 3. The Veterans Court,
however, did affirm the Board’s decision to grant service
connection for mitral valve insufficiency. Id.
    Ms. Johns also argued that the VA failed to obtain
certain of her records. The Veterans Court declined to
address this claim as Ms. Johns failed to explain why the
allegedly missing documents were relevant to any issue
properly on appeal. Id.
    Ms. Johns further argued that she didn’t receive no-
tice of the denial of her 1992 claim due to some mailing
irregularities. The Veterans Court noted some irregulari-
ties on the record and set aside the Board’s finding that
Ms. Johns had received notice. Id. at 4-5. The Veterans
Court then remanded the mailing issue for further con-
sideration. Id. at 5.
    Ms. Johns timely appealed to this court.
                         DISCUSSION
     Our jurisdiction to review is limited by statute. Un-
der 38 U.S.C. § 7292(a), a party may obtain review “with
respect to the validity of a decision of the Court on a rule
of law or of any statute or regulation . . . or any interpre-
tation thereof (other than a determination as to a factual
matter) that was relied on by the Court in making the
decision.” Under § 7292(d)(2), however, absent a constitu-
tional issue, we “may not review (A) a challenge to a
factual determination, or (B) a challenge to a law or
regulation as applied to the facts of a particular case.”
    We have carefully reviewed each of Ms. Johns’ filings
in which she raises a litany of issues relating to the VA’s
alleged mishandling of her case. For example, Ms. Johns
raises various issues relating to the VA’s treatment of her
records, the VA’s processing of her remands, and the VA’s
inability to schedule medical appointments within a
reasonable time frame. We, however, do not review
challenges to factual determinations or challenges to laws
4                           DENISE JOHNS   v. SHINSEKI



or regulations as applied to the facts of a particular case,
nor do we address complaints about the VA’s appointment
scheduling practices.
    Ms. Johns raises issues that have been remanded for
further consideration, such as the ratings for her ampu-
tated toe, allergic rhinitis, and varices of the left thigh.
We also lack jurisdiction to address her issues on remand.
As a general rule, we do not review remand orders be-
cause they are not final decisions. Ebel v. Shinseki, 673
F.3d 1337, 1340 (Fed. Cir. 2012).
    Ms. Johns further cites to 38 C.F.R. § 20.1403, which
sets out the specific requirements to establish a claim of
clear and unmistakable error (CUE). But there is no
CUE claim at issue in this appeal nor does Ms. Johns
explain the relevance of this citation.
    In sum, Ms. Johns fails to raise a single issue that in-
volves the validity of the Veterans Court’s decision on a
rule of law or of any statute or regulation that was relied
on by the Veterans Court in making its decision. Ms.
Johns also fails to raise a constitutional issue. We there-
fore dismiss her appeal for lack of jurisdiction.
                      DISMISSED
                          COSTS
    No costs.